DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed on 6/24/2022 has been received and entered. Application No. 16/721,899 Claims 1-7 & 9-21 are now pending. Claim 8 is cancelled. Claims 1-5, 7, 9-15, 20 & 21 have been amended.  

Response to Amendment
Applicants Amendment did not overcome the previous, 35 USC 103 rejection.
Applicant's arguments with respect to claims 1 have been considered and are not persuasive.
This office action is made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-13, 16, 17 & 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. (U.S. Pub 2014/0211162) hereinafter Matsuoka, in view of Bedworth et al. (U.S. Pub 2017/0100030) hereinafter Bedworth.

As per Claim 1, Matsuoka teaches A non-transitory computer-readable storage medium storing instructions which, when executed by a computer processor, cause the computer processor to perform a method of designating a location of an optical coherence tomography (OCT) scan, by an OCT scanner, to be performed on a retina of an eye, the method comprising: generating display control signals for controlling a display device to display one or more images defined by the image data, wherein generating of the display control signals is, based on image data defining a background image of a portion of the retina and a foreground graphical planning element for designating a location on the retina of the OCT scan to be performed; (Fig. 3, Fig. 4A, ¶26,¶72 wherein a fundus image and a region of interest indicating the position of a tomographic image are displayed based on information about tracking results and are displayed when the tomographic image of a fundus is captured while a fundus is being tracked so that the region of interest is positioned in a predetermined position of the fundus image wherien the display control unit 120B generates a synthesized fundus image by superimposing the region of interest indicating the position where the tomographic image is captured, on the fundus image. More specifically, the display control unit 120B acquires the position of an index moving on the display unit 130 according to the instruction of the operation unit 140 to determine whether the index exists on the fundus image displayed on the display unit 130)
receiving respective touch interaction data indicative of at least one sequence of detected locations on a touch-sensitive surface of a touch-sensitive input device for each of a plurality of touch interactions of a user with the touch- sensitive surface; (¶47, ¶71, ¶75 wherien various devices such as a touch panel can be used as the operation unit 140 wherein the operation unit 140 outputs an operation signal indicating operation from the operator to the control unit 120 wherein when the index is in the region of interest, a mouse click is performed using a mouse functioning as an instruction unit for changing the position where the region of interest is displayed by manipulating the position where the index is displayed. The region of interest may be moved on the fundus image by the mouse grabbing and dragging the region of interest)
determining, one or more image manipulations to be performed on image data defining  at least one image currently being displayed by the display device, at least one of the image manipulations comprising at least one of: a concurrent resizing of both the foreground graphical planning element and the background image by a common factor, while maintaining a location and orientation of the foreground graphical planning element with respect to the background image and without having moved the OCT scanner, wherein the concurrent resizing occurs in response to interaction that selects only the background image, or a panning of the image being displayed while maintaining the location of the foreground graphical planning element with respect to the background image; wherein the panning is performed in response to an interaction that is outside of a predetermined distance from the foreground graphical planning element and which is the beginning of a drag operation; (Fig. 8A-8B, ¶75, ¶77 wherein the region of interest may be operated by the operation signal input from the operation unit 140. For example, when the index is in the region of interest, a mouse click is performed using a mouse functioning as an instruction unit for changing the position where the region of interest is displayed by manipulating the position where the index is displayed. The region of interest may be moved on the fundus image by the mouse grabbing and dragging the region of interest wherein  FIGS. 8A, 8B, 8C, and 8D illustrate display examples 805, 806, 808, and 811 at different times. A fundus image display area 801 is an area where the fundus image is displayed and fundus images 803, 807, 809, and 810 captured at different times are displayed in FIGS. 8A, 8B, 8C, and 8D. A region of interest 802 indicates a range where the tomographic image is captured. In the display example 805 illustrated in FIG. 8A, an index 804 lies in the region of interest 802, so that the position where the region of interest 802 is superimposed is the same as that in FIG. 8A as indicated by the display example 806 in FIG. 8B. When the mouse is clicked in a state of FIG. 8B, the position of the region of interest 802 is dragged by the mouse and moved (to the upper left direction on the drawing paper) as indicated by the display example 808 in FIG. 8C to change the position where the region of interest 802 is superimposed on the fundus image 809 )
applying the at least one image manipulation to the image data that define the image currently being displayed by the display device, so as to generate a respective updated image data defining an updated image that is to be displayed on the display device;  (Fig. 8A-8B, ¶75, ¶77 wherein the region of interest may be operated by the operation signal input from the operation unit 140. For example, when the index is in the region of interest, a mouse click is performed using a mouse functioning as an instruction unit for changing the position where the region of interest is displayed by manipulating the position where the index is displayed. The region of interest may be moved on the fundus image by the mouse grabbing and dragging the region of interest wherein  FIGS. 8A, 8B, 8C, and 8D illustrate display examples 805, 806, 808, and 811 at different times. A fundus image display area 801 is an area where the fundus image is displayed and fundus images 803, 807, 809, and 810 captured at different times are displayed in FIGS. 8A, 8B, 8C, and 8D. A region of interest 802 indicates a range where the tomographic image is captured. In the display example 805 illustrated in FIG. 8A, an index 804 lies in the region of interest 802, so that the position where the region of interest 802 is superimposed is the same as that in FIG. 8A as indicated by the display example 806 in FIG. 8B. When the mouse is clicked in a state of FIG. 8B, the position of the region of interest 802 is dragged by the mouse and moved (to the upper left direction on the drawing paper) as indicated by the display example 808 in FIG. 8C to change the position where the region of interest 802 is superimposed on the fundus image 809)
generating41genera, based on the updated image data, at least one control signal for controlling the display device to display an updated image defined by the updated image data; and (Fig. 8A-8B, ¶75, ¶77 wherein When the mouse is clicked in a state of FIG. 8B, the position of the region of interest 802 is dragged by the mouse and moved (to the upper left direction on the drawing paper) as indicated by the display example 808 in FIG. 8C to change the position where the region of interest 802 is superimposed on the fundus image 809)
 generating OCT scan location data indicative of the location of the OCT scan that is to be performed on the retina based on a location of the foreground graphical planning element on the background image of the retina in at least one of the updated images. (Fig. 4A-4B, ¶57 wherein the display unit 130 displays the synthesized fundus image generated in step S330 wherein A fundus image display area 401 is an area for displaying the fundus image and fundus images 408 and 409 are displayed on the fundus image display area 401. A region of interest 402 surrounded by a dotted line indicates a region where the tomographic image is captured. A position 404 where the tomographic image indicated by a line segment is captured is one of image-capture positions in the region of interest 402. The tomographic image 405 is captured in the position 404 where the tomographic image is captured)
However, Matsuoka does not explicitly teach determining,  based on each of the touch interaction data, a respective image manipulation to be performed on the image data that define the image being displayed by the display device, each image manipulation comprising at least one of: a resizing of both the foreground graphical planning element and the background image by a common factor or 2S/N 16/721,899Docket No. 00400.00023 a panning of the image being displayed; applying the determined image manipulation to the image data that define the image being displayed by the display device, in response to each of the touch interactions, so as to generate a respective updated image data defining an updated image that is to be displayed on the display device; wherein the panning is performed in response to a touch interaction with the touch sensitive surface.
Bedworth teaches receiving respective touch interaction data indicative of at least one sequence of detected locations on a touch-sensitive surface of a touch-sensitive input device for each of a plurality of touch interactions of a user with the touch- sensitive surface;  (Fig. 37, ¶116 The user can use his or her fingers to zoom-in or zoom-out on a touch-screen device, for example, by touching the screen with two fingers and changing the spacing between the two fingers. Similarly, the user can use his or her fingers to translate the image, for example, buy touching the screen with a finger and sliding the finger)
determining, based on each of the touch interaction data, a respective image manipulation to be performed on the image data that define the image being displayed by the display device, each image manipulation comprising at least one of: a resizing of both the foreground graphical planning element and the background image by a common factor or2S/N 16/721,899Docket No. 00400.00023 a panning of the image being displayed; wherein the panning is performed in response to a touch interaction with the touch sensitive surface. (Fig. 37, ¶116 the mobile device may be programmed to detect motion via the user's fingers that indicate a zooming or panning functions, and in response to detecting such motion, the mobile device is programmed to make the buttons 505, 510, 515, 520, 525, 610 and 620 disappear, fade, or withdraw into the outer edges of the user interface screen. The mobile device is further programmed to detect that the motion indicating zooming or panning has stopped, and in response, the mobile device is programmed to make the buttons 505, 510, 515, 520, 525, 610 and 620 reappear on the user interface screen. The mechanism of fading and reappearing the buttons during a zoom or pan function, enables the user to view a larger portion of the retina image)
applying the determined image manipulation to the image data that define the image being displayed by the display device, in response to each of the touch interactions, so as to generate a respective updated image data defining an updated image that is to be displayed on the display device; (Fig. 37, ¶42, wherein fig. 37 user interface screen displaying a retina image that is zoomed-in wherein the mobile device may be programmed to detect motion via the user's fingers that indicate a zooming or panning functions, and in response to detecting such motion)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of retinopathy workflow, evaluation and grading using mobile devices of Bedworth with the teaching of ophthalmologic apparatus for imaging the fundus image of a subject's eye of Matsuoka because Bedworth teaches zooming and panning functionality which is particularly useful when marking retinal features wherein a user can tap (with his or her finger or a stylus) the touch-screen interface of his or her device to place a marker on the retina image. A user can select an existing marker, and drag it to move it to another position on the retina image. A user can erase an existing marker by double-tapping the marker (that is two quick sequential taps on the touch-screen interface). A user can place overlapping markers when closely-spaced lesions are present in the retina image. A user can also write notes, typically using a stylus, on the retina image (¶116, ¶125)

As per Claim 2, the rejection of claim 1 is hereby incorporated by reference; Matsuoka as modified further teaches wherein: at least one of the plurality of touch interactions comprises a single-touch drag operation performed by the user on the touch-sensitive surface of the touch-sensitive input device; the at least one sequence of detected locations for the single-touch drag comprises a first detected location corresponding to a beginning of the single-touch drag and a second detected location corresponding to an end of the single-touch drag; (¶75, ¶76 wherein The region of interest may be moved on the fundus image by the mouse grabbing and dragging the region of interest wherein if a mouse is used as the operation unit 140, for example, when the index is on the fundus image and click is performed on the fundus image, the display control unit 120B receives an operation signal according to the click. The display control unit 120B calculates a distance between the coordinate position of the index when the click is performed, and a predetermined position of the area where the fundus image is displayed on the display unit 130. A unit of the distance is a pixel, for example. The position where the region of interest is displayed is changed according to the calculation result; as taught by Matsuoka; Fig. 37, ¶116 The user can use his or her fingers to zoom-in or zoom-out on a touch-screen device, the user can use his or her fingers to translate the image, for example, buy touching the screen with a finger and sliding the finger; as taught by Bedworth)
in a case where a touch interaction of the plurality of touch interactions is the single-touch drag and a location on the background image corresponding to the first detected location on the touch-sensitive surface is within a predetermined distance from the foreground graphical planning element, the method also comprises determining another image manipulation for the single-touch drag to comprise a translation of the foreground graphical planning element relative to the background image by an amount that is based on a distance between the first and second detected locations and in a direction that is based on a direction of the second detected location from the first detected location. (Fig. 8A-8D, ¶77 wherein A fundus image display area 801 is an area where the fundus image is displayed and fundus images 803, 807, 809, and 810 captured at different times are displayed in FIGS. 8A, 8B, 8C, and 8D. A region of interest 802 indicates a range where the tomographic image is captured. In the display example 805 illustrated in FIG. 8A, an index 804 lies in the region of interest 802, so that the position where the region of interest 802 is superimposed is the same as that in FIG. 8A as indicated by the display example 806 in FIG. 8B. When the mouse is clicked in a state of FIG. 8B, the position of the region of interest 802 is dragged by the mouse and moved (to the upper left direction on the drawing paper) as indicated by the display example 808 in FIG. 8C to change the position where the region of interest 802 is superimposed on the fundus image 809. FIG. 8D illustrates an example in which the size of the region of interest 802 is changed by the operation of the mouse; as taught by Matsuoka)

As per Claim 3, the rejection of claim 1 is hereby incorporated by reference; Matsuoka as modified further teaches wherein: at least one of the plurality of touch interactions comprises operation performed by the user on the touch-sensitive surface of the touch-sensitive input device; the at least one sequence of detected locations for the operation comprises a first sequence of detected locations and a second sequence of detected locations; and (¶75, ¶76 wherein The region of interest may be moved on the fundus image by the mouse grabbing and dragging the region of interest wherein if a mouse is used as the operation unit 140, for example, when the index is on the fundus image and click is performed on the fundus image, the display control unit 120B receives an operation signal according to the click. The display control unit 120B calculates a distance between the coordinate position of the index when the click is performed, and a predetermined position of the area where the fundus image is displayed on the display unit 130. A unit of the distance is a pixel, for example. The position where the region of interest is displayed is changed according to the calculation result; as taught by Matsuoka; Fig. 37, ¶116 The user can use his or her fingers to zoom-in or zoom-out on a touch-screen device, the user can use his or her fingers to translate the image, for example, buy touching the screen with a finger and sliding the finger; as taught by Bedworth)
in a case  of the operation, the method also comprises determining another image manipulation for the operation to comprise resizing of both the foreground graphical planning element and the background image by a common factor which is based on a difference between a distance between first detected locations in the first and second sequences of detected locations and a distance between final detected locations in the first and second sequences of detected locations. (¶91 wherein the size of the fundus image display area 1102 may not be changed and the acquired fundus image may be enlarged or reduced according to the size of the fundus image display area 1102. For example, the range where the fundus image is captured is larger in FIG. 9B than that in FIG. 9A, so that the fundus image is reduced and displayed in the fundus image display area 1102. Therefore, the region of interest 1104 is also reduced and displayed. On the other hand, the range where the fundus image is captured is smaller in FIG. 9C than that in FIG. 9A, so that the fundus image is enlarged and displayed in the fundus image display area 1102. Therefore, the region of interest 1104 is also enlarged and displayed. In other words, in a case where the size of the fundus image display area where the fundus image is displayed on the display unit is fixed, the greater the range where the fundus image is captured, the smaller the region of interest; as taught by Matsuoka)
pinch operation (Fig. 37, ¶116 the user can use his or her fingers to zoom-in or zoom-out on a touch-screen device, for example, by touching the screen with two fingers and changing the spacing between the two fingers; as taught by Bedworth)

As per Claim 4, the rejection of claim 1 is hereby incorporated by reference; Matsuoka as modified further teaches wherein: at least one of the plurality of touch interactions comprises a double tap operation performed by the user on the touch-sensitive surface of the touch-sensitive input device; (¶125 wherien a user can erase an existing marker by double-tapping the marker (that is two quick sequential taps on the touch-screen interface); as taught by Bedworth)
and in a case of the double tap operation, the method also  comprises determining a further image manipulation for the operation to comprise resizing of both the foreground graphical planning element and the background image by a common predetermined factor. (¶91 wherein the size of the fundus image display area 1102 may not be changed and the acquired fundus image may be enlarged or reduced according to the size of the fundus image display area 1102. For example, the range where the fundus image is captured is larger in FIG. 9B than that in FIG. 9A, so that the fundus image is reduced and displayed in the fundus image display area 1102. Therefore, the region of interest 1104 is also reduced and displayed. On the other hand, the range where the fundus image is captured is smaller in FIG. 9C than that in FIG. 9A, so that the fundus image is enlarged and displayed in the fundus image display area 1102. Therefore, the region of interest 1104 is also enlarged and displayed. In other words, in a case where the size of the fundus image display area where the fundus image is displayed on the display unit is fixed, the greater the range where the fundus image is captured, the smaller the region of interest; as taught by Matsuoka; wherien a user can erase an existing marker by double-tapping the marker (that is two quick sequential taps on the touch-screen interface; as taught by Bedworth)

As per Claim 5, the rejection of claim 4 is hereby incorporated by reference; Matsuoka as modified further teaches where, in the case of the double-tap operation, the further image manipulation is determined such that: a portion of the image at a location of the double-tap in the image currently being displayed appears at the same location in the updated image; a portion of the image at a location of the double-tap in the image currently being displayed appears at a center of the updated image; or a portion of the image provided at a center of the display device appears at a center of the updated image. (Fig. 40, ¶125 wherein a user can erase an existing marker by double-tapping the marker. Examiner interprets erasing the marker to maintain the display of the image at the same location; as taught by Bedworth)

As per Claim 6, the rejection of claim 1 is hereby incorporated by reference; Matsuoka as modified further teaches wherein the foreground graphical planning element comprises one of a point, a line segment, a rectangle and an ellipse. (Fig. 4A, ¶41, ¶57 wherien a fundus image display area 401 is an area for displaying the fundus image and a region of interest 402 surrounded by a dotted line indicates a region where the tomographic image is captured wherien region of interest indicated by a point, a circle, or a cross may be displayed on the fundus image; as taught by Matsuoka) 

As per claim 7, the rejection of claim 1 is hereby incorporated by reference; Matsuoka as modified further teaches wherein the method further comprises generating, as part of the OCT scan location data, data defining the size of the OCT scan that is to be performed on the retina, based on at least one dimension of the foreground graphical planning element in at least one of the updated images. (Fig. 2B-2C, ¶37, ¶40, ¶41 wherien the imaging control unit 120A acquires the fundus image and the tomographic image of the subject's eye 100 from the imaging unit 110. The imaging control information includes information about the imaging position, imaging angle, imaging area of the tomographic image. The imaging position, imaging angle, imaging area of the tomographic image indicate the position and the area where the fundus is scanned with the measurement light to acquire the tomographic image wherien region of interest indicated by a point, a circle, or a cross may be displayed on the fundus image wherein The tomographic image 281 is called a B-scan image which corresponds to a two-dimensional cross section in the depth direction with respect to the retina and the direction orthogonal to the retina, i.e., a plane defined by X and Z axes. A dotted line 286 indicates a position where the tomographic image 281 is captured; as taught by Matsuoka)

Claim 9 is similar in scope to Claim 1; therefore, Claim 9 is rejected under the same rationale as Claim 1.

Claim 10 is similar in scope to Claim 2; therefore, Claim 10 is rejected under the same rationale as Claim 2.

Claim 11 is similar in scope to Claim 3; therefore, Claim 11 is rejected under the same rationale as Claim 3.

Claim 12 is similar in scope to Claim 4; therefore, Claim 12 is rejected under the same rationale as Claim 4.

Claim 13 is similar in scope to Claim 5; therefore, Claim 13 is rejected under the same rationale as Claim 5.

Claim 16 is similar in scope to Claim 6; therefore, Claim 16 is rejected under the same rationale as Claim 6.

As per Claim 17, the rejection of claim 9 is hereby incorporated by reference; Matsuoka as modified  further teaches wherein the display device and the touch-sensitive input device are included in a touch-screen screen.  (Fig. 1, ¶68, ¶79 wherein The processor(s) 55 is/are coupled, either directly or via appropriate intermediary hardware, to a display 65 and to one or more input/output (I/O) devices 60, such as a keypad, a touch panel sensor, a microphone, and the like wherein The user can select an image by using his or her finger and tapping the touch-screen display; as taught by Bedworth)

Claim 19 is similar in scope to Claim 7; therefore, Claim 19 is rejected under the same rationale as Claim 7.

As per Claim 20, Matsuoka teaches An apparatus for designating a location of an optical coherence tomography (OCT) scan, by an OCT scanner, to be performed on a retina of an eye, the apparatus comprising: a display device configured to display an image comprising a background image of a portion of the retina and a foreground graphical planning element for designating a location on the retina of the OCT scan to be performed; (Fig. 3, Fig. 4A, ¶26,¶72 wherein a fundus image and a region of interest indicating the position of a tomographic image are displayed based on information about tracking results and are displayed when the tomographic image of a fundus is captured while a fundus is being tracked so that the region of interest is positioned in a predetermined position of the fundus image wherien the display control unit 120B generates a synthesized fundus image by superimposing the region of interest indicating the position where the tomographic image is captured, on the fundus image. More specifically, the display control unit 120B acquires the position of an index moving on the display unit 130 according to the instruction of the operation unit 140 to determine whether the index exists on the fundus image displayed on the display unit 130)
9S/N 16/721,899Docket No. 00400.00023 a touch-sensitive input device having a touch-sensitive surface and configured to generate respective touch interaction data indicative of at least one sequence of detected locations for each of a plurality of touch interactions of a user with the touch- sensitive surface; (¶47, ¶71, ¶75 wherien various devices such as a touch panel can be used as the operation unit 140 wherein the operation unit 140 outputs an operation signal indicating operation from the operator to the control unit 120 wherein when the index is in the region of interest, a mouse click is performed using a mouse functioning as an instruction unit for changing the position where the region of interest is displayed by manipulating the position where the index is displayed. The region of interest may be moved on the fundus image by the mouse grabbing and dragging the region of interest)
a computer processor and a computer-readable storage medium storing instructions, wherein the instructions, when executed by the computer processor, cause the computer processor to: (¶137 wherein Embodiments of the present invention can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions recorded on a storage medium (e.g., non-transitory computer-readable storage medium) to perform the functions wherein The computer may comprise one or more of a central processing unit (CPU), micro processing unit (MPU), or other circuitry, and may include a network of separate computers or separate computer processors)
 determine, one or more image manipulations to be performed on image data defining  at least one image currently being displayed by the display device, at least one of the image manipulations comprising at least one of: a concurrent resizing of both the foreground graphical planning element and the background image by a common factor, while maintaining a location and orientation of the foreground graphical planning element with respect to the background image and without having moved the OCT scanner, wherein the concurrent resizing occurs in response to interaction that selects only the background image, or a panning of the image being displayed while maintaining the location of the foreground graphical planning element with respect to the background image; wherein the panning is performed in response to an interaction that is outside of a predetermined distance from the foreground graphical planning element and which is the beginning of a drag operation; (Fig. 8A-8B, ¶75, ¶77 wherein the region of interest may be operated by the operation signal input from the operation unit 140. For example, when the index is in the region of interest, a mouse click is performed using a mouse functioning as an instruction unit for changing the position where the region of interest is displayed by manipulating the position where the index is displayed. The region of interest may be moved on the fundus image by the mouse grabbing and dragging the region of interest wherein  FIGS. 8A, 8B, 8C, and 8D illustrate display examples 805, 806, 808, and 811 at different times. A fundus image display area 801 is an area where the fundus image is displayed and fundus images 803, 807, 809, and 810 captured at different times are displayed in FIGS. 8A, 8B, 8C, and 8D. A region of interest 802 indicates a range where the tomographic image is captured. In the display example 805 illustrated in FIG. 8A, an index 804 lies in the region of interest 802, so that the position where the region of interest 802 is superimposed is the same as that in FIG. 8A as indicated by the display example 806 in FIG. 8B. When the mouse is clicked in a state of FIG. 8B, the position of the region of interest 802 is dragged by the mouse and moved (to the upper left direction on the drawing paper) as indicated by the display example 808 in FIG. 8C to change the position where the region of interest 802 is superimposed on the fundus image 809 )
apply the at least one image manipulation to the image data that define the image currently being displayed by the display device, so as to generate a respective updated image data defining an updated image that is to be displayed on the display device;  (Fig. 8A-8B, ¶75, ¶77 wherein the region of interest may be operated by the operation signal input from the operation unit 140. For example, when the index is in the region of interest, a mouse click is performed using a mouse functioning as an instruction unit for changing the position where the region of interest is displayed by manipulating the position where the index is displayed. The region of interest may be moved on the fundus image by the mouse grabbing and dragging the region of interest wherein  FIGS. 8A, 8B, 8C, and 8D illustrate display examples 805, 806, 808, and 811 at different times. A fundus image display area 801 is an area where the fundus image is displayed and fundus images 803, 807, 809, and 810 captured at different times are displayed in FIGS. 8A, 8B, 8C, and 8D. A region of interest 802 indicates a range where the tomographic image is captured. In the display example 805 illustrated in FIG. 8A, an index 804 lies in the region of interest 802, so that the position where the region of interest 802 is superimposed is the same as that in FIG. 8A as indicated by the display example 806 in FIG. 8B. When the mouse is clicked in a state of FIG. 8B, the position of the region of interest 802 is dragged by the mouse and moved (to the upper left direction on the drawing paper) as indicated by the display example 808 in FIG. 8C to change the position where the region of interest 802 is superimposed on the fundus image 809)
generate OCT scan location data indicative of the location of the OCT scan that is to be performed on the retina based on a location of the foreground graphical planning element on the background image of the retina in at least one of the updated images. (Fig. 4A-4B, ¶57 wherein the display unit 130 displays the synthesized fundus image generated in step S330 wherein A fundus image display area 401 is an area for displaying the fundus image and fundus images 408 and 409 are displayed on the fundus image display area 401. A region of interest 402 surrounded by a dotted line indicates a region where the tomographic image is captured. A position 404 where the tomographic image indicated by a line segment is captured is one of image-capture positions in the region of interest 402. The tomographic image 405 is captured in the position 404 where the tomographic image is captured)
However, Matsuoka does not explicitly teach determining,  based on each of the touch interaction data, a respective image manipulation to be performed on the image data that define the image being displayed by the display device, each image manipulation comprising at least one of: a resizing of both the foreground graphical planning element and the background image by a common factor or 2S/N 16/721,899Docket No. 00400.00023 a panning of the image being displayed; applying the determined image manipulation to the image data that define the image being displayed by the display device, in response to each of the touch interactions, so as to generate a respective updated image data defining an updated image that is to be displayed on the display device; wherein the panning is performed in response to a touch interaction with the touch sensitive surface.
Bedworth teaches receive respective touch interaction data indicative of at least one sequence of detected locations on a touch-sensitive surface of a touch-sensitive input device for each of a plurality of touch interactions of a user with the touch- sensitive surface;  (Fig. 37, ¶116 The user can use his or her fingers to zoom-in or zoom-out on a touch-screen device, for example, by touching the screen with two fingers and changing the spacing between the two fingers. Similarly, the user can use his or her fingers to translate the image, for example, buy touching the screen with a finger and sliding the finger)
determine, based on each of the touch interaction data, a respective image manipulation to be performed on the image data that define the image being displayed by the display device, each image manipulation comprising at least one of: a resizing of both the foreground graphical planning element and the background image by a common factor or2S/N 16/721,899Docket No. 00400.00023 a panning of the image being displayed; wherein the panning is performed in response to a touch interaction with the touch sensitive surface. (Fig. 37, ¶116 the mobile device may be programmed to detect motion via the user's fingers that indicate a zooming or panning functions, and in response to detecting such motion, the mobile device is programmed to make the buttons 505, 510, 515, 520, 525, 610 and 620 disappear, fade, or withdraw into the outer edges of the user interface screen. The mobile device is further programmed to detect that the motion indicating zooming or panning has stopped, and in response, the mobile device is programmed to make the buttons 505, 510, 515, 520, 525, 610 and 620 reappear on the user interface screen. The mechanism of fading and reappearing the buttons during a zoom or pan function, enables the user to view a larger portion of the retina image)
apply the at least one image manipulation to the image data that define the image being displayed by the display device, in response to each of the touch interactions, so as to generate a respective updated image data defining an updated image that is to be displayed on the display device; (Fig. 37, ¶42, wherein fig. 37 user interface screen displaying a retina image that is zoomed-in wherein the mobile device may be programmed to detect motion via the user's fingers that indicate a zooming or panning functions, and in response to detecting such motion)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of retinopathy workflow, evaluation and grading using mobile devices of Bedworth with the teaching of ophthalmologic apparatus for imaging the fundus image of a subject's eye of Matsuoka because Bedworth teaches zooming and panning functionality which is particularly useful when marking retinal features wherein a user can tap (with his or her finger or a stylus) the touch-screen interface of his or her device to place a marker on the retina image. A user can select an existing marker, and drag it to move it to another position on the retina image. A user can erase an existing marker by double-tapping the marker (that is two quick sequential taps on the touch-screen interface). A user can place overlapping markers when closely-spaced lesions are present in the retina image. A user can also write notes, typically using a stylus, on the retina image (¶116, ¶125)

Claim 21 is similar in scope to Claim 20; therefore, Claim 21 is rejected under the same rationale as Claim 20.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka in view of Bedworth as applied to claim 12 above, and further in view of Tertoolen et al. (U.S. Pub 2018/0273050) hereinafter Tert.

As per Claim 14, the rejection of claim 12 is hereby incorporated by reference;
Matsuoka as modified previously taught the image manipulation module, the double-tap operation. However, Matsuoka as modified does not explicitly teach where, in a case of the double-tap operation, the image manipulation module is further configured to determine the image manipulation for the double-tap operation to comprise a translation of the image currently being displayed such that a portion of the image at a location of the double-tap in the image being displayed appears at a center of the updated image.
	Tert teaches where, in a case of the double-tap operation, the image manipulation module is further configured to determine the image manipulation for the double-tap operation to comprise a translation of the image currently being displayed such that a portion of the image at a location of the double-tap in the image being displayed appears at a center of the updated image. (Fig. 13, ¶133 wherein a vehicle operator can: tap with respect to a position on the map to get an instant route to a destination; double tap with respect to a position on the map to zoom in on the map centered at that position)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching vehicular human machine interfaces of Tert with the teaching of ophthalmologic apparatus for imaging the fundus image of a subject's eye of Matsuoka as modified because Tert teaches improved vehicle human machine interface providing an interactive map that responds and scales to touch allowing for increased focus during operating the vehicle.(¶3, ¶133)

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka in view of Bedworth as applied to claim 12 above, and further in view of WU et al. (U.S. Pub 2016/0026375) hereinafter Wu.

As per Claim 15, the rejection of claim 12 is hereby incorporated by reference; Matsuoka as modified previously taught the image manipulation module, the double-tap operation. However, Matsuoka as modified does not explicitly teach where, in a case of the double-tap operation, the image manipulation module is further configured to determine the image manipulation for the double-tap operation to comprise a translation of the image currently being displayed such that a portion of the image provided at a center of the display device appears at a center of the updated image.
Wu teaches where, in a case of the double-tap operation, the image manipulation module is further configured to determine the image manipulation for the double-tap operation to comprise a translation of the image currently being displayed such that a portion of the image provided at a center of the display device appears at a center of the updated image. (Fig. 8A-8B, ¶97 wherein in response to the same gesture (the same as the predetermined gesture) (such as the single tap gesture or double tap gesture) as the gesture used for enlarging and centering box 3914 executed by the user, the enlargement and/or substantial centering can be reversed. For example, as shown in FIG. 8B, in response to the single tap gesture 3929 on the box 3914-5, the webpage figure can be reduced in size and moved back to the box 3914-5 in FIG. 8A)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of shadeless touch hand-held device of Wu with the teaching of ophthalmologic apparatus for imaging the fundus image of a subject's eye of Matsuoka as modified because Wu teaches provide a shadeless touch hand-held electronic device, method and graphical user interface whereby the finger can't shade the user's view during the operation and the scratch on the panel can be reduced and also the convenience of the single-hand operation can be enhanced wherein computing a trigger event of a plurality of detection points on the touch cover; comparing the trigger event with an activation judgment condition which is pre-stored in the shadeless touch hand-held electronic device; permitting the touch cover to receive at least an input action inputted by a user if the trigger event conforms to the activation judgment condition; and executing an operation corresponding to the input action. The operation includes enlarging and substantially centering a first box of a plurality of content boxes of a structured electronic document on the panel, and the enlargement includes extending the first box such that a width of the first box is substantially equal to that of the panel (¶13, ¶14)

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka in view of Bedworth as applied to claim 9 above, and further in view of Jaros et al. (U.S. Pub 2014/0164913) hereinafter Jaros.

As per Claim 18, the rejection of claim 9 is hereby incorporated by reference; Matsuoka as modified previously taught the input device. However, Matsuoka as modified does not explicitly teach wherein the input device is a track-pad.
Jaros teaches wherein the input device is a track-pad. (¶56 wherein zooming interactions may comprise a user utilizing a two finger drag on an Apple Mac OS X track pad, in an embodiment)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of dynamic content mapping of Jaros with the teaching of ophthalmologic apparatus for imaging the fundus image of a subject's eye of Matsuoka as modified because Jaros teaches advanced multi-touch interactions may differentiate user interactions wherein three or four-finger pinching on a touch display may denote image resizing. Also, it may be inferred whether an interaction may be designed to navigate or to edit based at least in part on context of a user behavior. (¶66)

Response to Arguments
Applicant's arguments filed on 6/24/2022 have been fully considered but they are not persuasive. Applicant made the following arguments:
Applicant on page 4 of the Remarks, with respect to amended claim 1, that “It is not clear whether resizing of the region of interest in Matsuoka can produce a resizing of the background fundus. Indeed, Matsuoka does not appear to disclose or suggest a concurrent resizing of both the foreground graphical planning element and the background image by a common factor, while maintaining a location and orientation of the foreground graphical planning element with respect to the background image and without having moved the OCT scanner, wherein the concurrent resizing occurs in response to a touch interaction with the touch sensitive surface that selects only the background image. Neither is Matsuoka seen to disclose or suggest panning as recited in the independent claims. “ Applicant further argues on page 5 of the Remarks that “Bedworth discloses zooming a marker/region of interest which, in turn, zooms the background fundus. However, Bedworth does not appear to teach or suggest a concurrent resizing of both the foreground graphical planning element and the background image in response to a touch interaction with the touch sensitive surface that selects only the background image, as set forth in Claim 1. Also, while Bedworth refers to panning in the above-quoted paragraphs, Bedworth is not seen to teach or suggest that panning is performed in response to a touch interaction with a touch sensitive surface that is outside of a predetermined distance from the foreground graphical planning element and which is the beginning of a drag operation, as recited in Claim 1. Accordingly, Claim 1 is believed to be clearly patentable over Matsuoka and Bedworth, whether considered separately or in combination. “
Examiner respectfully disagrees, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner is relying on Matsu however citing a different portion to teach the limitation regarding panning of the image since the claim states an “or” statement. Examiner points to Fig. 8A-8B, ¶75, ¶77 for the teaching of when the index is in the region of interest, a mouse click is performed using a mouse functioning as an instruction unit for changing the position where the region of interest is displayed by manipulating the position where the index is displayed. The region of interest may be moved on the fundus image by the mouse grabbing and dragging the region of interest wherein  FIGS. 8A, 8B, 8C, and 8D illustrate display examples 805, 806, 808, and 811 at different times. A fundus image display area 801 is an area where the fundus image is displayed and fundus images 803, 807, 809, and 810 captured at different times are displayed in FIGS. 8A, 8B, 8C, and 8D. A region of interest 802 indicates a range where the tomographic image is captured. In the display example 805 illustrated in FIG. 8A, an index 804 lies in the region of interest 802, so that the position where the region of interest 802 is superimposed is the same as that in FIG. 8A as indicated by the display example 806 in FIG. 8B. When the mouse is clicked in a state of FIG. 8B, the position of the region of interest 802 is dragged by the mouse and moved (to the upper left direction on the drawing paper) as indicated by the display example 808 in FIG. 8C to change the position where the region of interest 802 is superimposed on the fundus image 809. Using the broadest reasonable interpretation, one can argue that Matsu in the cited portions and figures as shown teaches a mouse that is dragged that moves, repositions the fundus image wherein the mouse is outside with a predetermined distance and the panning occurs with respect to the image.
Examiner also points to Bedworth Fig. 37, ¶116 for the teaching of the mobile device may be programmed to detect motion via the user's fingers that indicate a zooming or panning functions, and in response to detecting such motion, the mobile device is programmed to make the buttons 505, 510, 515, 520, 525, 610 and 620 disappear, fade, or withdraw into the outer edges of the user interface screen. The mobile device is further programmed to detect that the motion indicating zooming or panning has stopped, and in response, the mobile device is programmed to make the buttons 505, 510, 515, 520, 525, 610 and 620 reappear on the user interface screen. The mechanism of fading and reappearing the buttons during a zoom or pan function, enables the user to view a larger portion of the retina image. Using the broadest reasonable interpretation, one can argue that Bedworth teaches touch interaction with a touch sensitive surface that allows for panning.
Therefore, the combination of Matsu and Bedworth teaches the argued limitation above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGIE BADAWI whose telephone number is (571)270-7590. The examiner can normally be reached Monday thru Wednesday 9:00am - 5:00pm EST with Thursdays and Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGIE BADAWI/Primary Examiner, Art Unit 2179